DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15622788 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4, 10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai U.S. Patent Publication No. 2008/0111886 (hereinafter Bai) in view of Enoki et al. U.S. Patent Publication No. 2005/0204313 (hereinafter Enoki).
Consider claim 1, Bai teaches a method of displaying an image in a display device (Figure 2, display 110), the method comprising: determining a degree of deterioration of pixels included in a display unit based on image data of a current frame image ([0054] pixels are set to move by one pixel when displaying a general image, and thus the pixels shift by one pixel. However, from the time when the image is determined to be a still image, the pixel shift amount may be set to two or three pixels so that the pixels shift by two or three pixels as shown in figure 3. [0006], if the still image is displayed for a prolonged period, the lifetime of pixels constituting the still image may be reduced compared to other pixels surrounding the image. Thus, the degree of deterioration of the pixels for a still image is higher than a general image); determining a shift route pattern to display the current frame image along a display area of the display unit in which a first shift route pattern is selected from a plurality of shift route patterns when the degree of deterioration of the pixels is a first degree and a second shift route pattern is selected from the plurality of shift route patterns when the degree of deterioration of the pixels is a second degree larger than the first degree (Figure 3, route 1 and route 2); and shifting display of the current frame image based on the determined shift route pattern, wherein the first shift route pattern includes a first shift route from a first pixel to a second pixel, the first shift route taking a first time (see arrows in route 2), wherein the second shift route pattern includes a second shift route from the first pixel to the second pixel (see arrows in route 1), the second shift route taking a second time, and wherein the second time is shorter than the first time ([0058], shift by one pixel at a time for route 2 or still image. It shifts the right two pixels, down two pixels, left four pixels, up four pixels, right two pixels, and down two pixels. Thus, the route 2 takes a time longer than route 1 when shift by one pixel at a time since it is longer than route 1).
Bai does not appear to specifically disclose a first shift route pattern from a first pixel to a second pixel different from the first pixel and a second shift route pattern from the first pixel to the second pixel.
However, in a related field of endeavor, Enoki teaches display screen burn prevention (abstract), and further teaches a helical travel path as shown in figures 4-5 and mentioned in [0040], a first shift route pattern from a first pixel to a second pixel different from the first pixel (Figure 4, from (0,0) to (-1,1), see (x,y) directions) and a second shift route pattern from the first pixel to the second pixel (Figure 5, from (0,0) to (-1,1)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of routes from a first pixel to a second pixel as shown by Enoki in figures 4-8 with the benefit that a specific image can be displayed moving as shown in FIG. 4 through FIG. 8 in an arbitrary (or desired) area on the display screen of display device 10 as mentioned by Enoki in [0050].

Consider claim 2, Bai and Enoki teach all the limitations of claim 1. In addition, Bai teaches the first shift route and the second shift route have different lengths (Figure 3, route 1 and route 2).

Consider claim 3, Bai and Enoki teach all the limitations of claim 1. In addition, Bai teaches a plurality of shift routes of each of the plurality of shift route patterns do not overlap one another along the display area of the display unit (Figure 3, route 1 and route 2  (see for example the bottom-right corner in route 1 and route 2)).

Consider claim 4, Bai and Enoki teach all the limitations of claim 1. 
Bai does not appear to specifically disclose the first shift route and the second shift route are extended along the display area of the display unit from a substantially central area of the display area to a substantially outer peripheral area of the display area.
However, in a related field of endeavor, Enoki teaches display screen burn prevention (abstract), and further teaches a helical travel path as shown in figure 4 and mentioned in [0040], the first shift route and the second shift route are extended along the display area of the display unit from a substantially central area of the display area to a substantially outer peripheral area of the display area (Figures 4-5, from (0, 0) to (-1, 1)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular travel path as shown by Enoki with the benefit display screen burn is prevented as mentioned in [0040] and [0009].

Consider claim 10, it include the limitations mentioned above in claim 1 and thus rejected by the same reasoning. In addition, Bai teaches processor in figure 2, 130.

Consider claim 11, Bai and Enoki teach all the limitations of claim 10. In addition, Bai teaches wherein the processor includes: an image data generator configured to generate a first image data of the current frame image (Figure 2 and [0053], controller controls output state of the image on the display); a shift range determiner configured to determine the degree of deterioration of the pixels based on the first image data ([0053] and figure 2, adjusts pixel output characteristics and further refers to pixel shift amount), and to determine a shift route pattern corresponding to the determined degree of deterioration ([0053] and figure 3, shift route); and an image corrector configured to correct the first image data to a second image data to shift display of the current frame image along the shift route pattern ([0053], adjusts pixel output characteristics and further refer to pixel shift amount, shift cycle, shift direction, luminance value).

Consider claim 14, it includes the limitations of claim 4 and thus rejected by the same reasoning. 

Claims 6, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai and Enoki as applied to claims 1 and 11 above, and further in view of Horikoshi U.S. Patent Publication No. 2007/0146485 (hereinafter Horikoshi).
Consider claim 6, Bai and Enoki teach all the limitations of claim 1. 
Bai does not appear to specifically disclose the determining of the degree of deterioration of the pixels includes: grouping the pixels into pixel blocks; generating a first accumulated stress map representing the degree of deterioration of the pixels included in the pixel blocks based on the image data; and calculating a brightness difference between adjacently disposed pixel blocks based on a content of the first accumulated stress map.
However, in a related field of endeavor, Horikoshi teaches a method for changing a display position of the video to prevent burn-in in [0003] and further teaches determining of the degree of deterioration of the pixels includes: grouping the pixels into pixel blocks (Figure 5, blocks A, B and C); generating a first accumulated stress map representing the degree of deterioration of the pixels included in the pixel blocks based on the image data (Figure 5, blocks A, B and C, see large density difference); and calculating a brightness difference between adjacently disposed pixel blocks based on a content of the first accumulated stress map (Figure 5, B2 and B3. [0025], density different (brightness difference on display)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to calculate brightness or density difference between blocks as taught by Horikoshi in order to shift the screen of the display for a predetermined time period as suggested by Horikoshi in [0039].

Consider claim 8, Bai, Enoki and Horikoshi teach all the limitations of claim 6. In addition, Horikoshi teaches the calculating of the brightness difference includes determining that the degree of deterioration of the pixels positively correlates to the brightness difference (Figure 5 and [0025] and [0039], B2 and B3, see burn-in and large density difference in figure 5).

Consider claim 9, Bai, Enoki and Horikoshi teach all the limitations of claim 6. In addition, Horikoshi teaches wherein when the brightness difference is larger than a reference brightness difference, a number of shift routes of the shift route pattern is larger than a reference number ([0039], shifting based on large density difference (brightness difference, see also [0025]) between the blocks of the video, where “large” implies greater than a reference difference. Figure 7 illustrates routes P1-P10 are larger than a reference number (e.g. 0 or 1)).

Consider claim 12, it include the limitations of claim 6 and thus rejected by the same reasoning.

Consider claim 13, Bai, Enoki and Horikoshi teach all the limitations of claim 12. In addition, Horikoshi teaches the shift range determiner is configured to determine the shift route pattern that corresponds to a brightness difference between the pixels based on the stress map ([0039], shifting based on large density difference (brightness difference, see also [0025]) between the blocks of the video).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai, Enoki and Horikoshi as applied to claim 6 above, and further in view of Shimizu U.S. Patent Publication No. 2007/0236410 (hereinafter Shimizu).
Consider claim 7, Bai, Enoki and Horikoshi teach all the limitations of claim 6. In addition, Horikoshi teaches the generating of the first accumulated stress map includes calculating an brightness value of each of the pixel blocks (Figures 5-6, blocks A-C and frames n-2, n-1 and n), generating a stress map of the current frame image including the average brightness value, reading a second accumulated stress map of a previous frame image (Figure 6, n-2, n-1 and n), and generating the first accumulated stress map by applying the stress map to the second accumulated stress map (Figure 5, because of large density difference between blocks A1 and A2, burn-in is possibly generated).
Horikoshi does not appear to specifically disclose average brightness value and memory.
However, Shimizu teaches display screen burn-in prevention method [0002] and further teaches calculating an average brightness value of each of the pixel blocks ([0065], average of red accumulated image signal), generating a stress map of the current frame image including the average brightness value, reading a second accumulated stress map of a previous frame image from a memory ([0065], ten consecutive frames and memory 5 in figure 2), and generating the first accumulated stress map by applying the stress map to the second accumulated stress map [0065].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to calculate average of the brightness as taught by Shimizu in order to meet design expectations since Shimizu teaches that minimum, maximum or average can be used in [0065]. In addition, burn-in prevention can be achieved as suggested in [0071].

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. 
On pages 8-9, Applicant argues that Bai fails to teach “a second pixel different from the first pixel”. 
However, Enoki teaches a first pixel (0, 0) in figures 4-5 different to a second pixel (-1, 1). Consequently, these arguments have been considered but they are not persuasive.

On page 10, Applicant argues that “the Office Action has not shown that route 1 and route 2 of Bai do not overlap”.
Bai teaches that route 1 and route 2 in figure 3 do not overlap (see for example the bottom-right corner in route 1 and route 2). Consequently, these arguments have been considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621